UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6446



EVERETT T. RUSSELL,

                                                 Plaintiff - Appellant,


          versus


CORPORAL LEACH, Work Release Coordinator; MIKE
TAYLOR, Sergeant, Food Service Supervisor;
DOCTOR OFOGH, JJD, Virginia Peninsula Regional
Jail Doctor,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-126)


Submitted:   October 1, 2004                 Decided:   October 21, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everett T. Russell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Everett T. Russell appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies.              “No action shall

be brought with respect to prison conditions . . . by a prisoner

confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.”                  42

U.S.C. § 1997e(a) (2000).        We find no abuse of discretion in the

district court’s dismissal of the complaint without prejudice to

allow   Russell    an    opportunity    to     exhaust     his   administrative

remedies, as required by § 1997e(a).             Accordingly, we affirm the

district court’s order. We dispense with oral argument because the

facts   and    legal    contentions    are    adequately    presented    in   the

materials     before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 2 -